Dissent and Opinion Filed July 15, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00275-CR

                     TIMOTHY LEE BARNUM, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 069939

                          DISSENTING OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                   Dissenting Opinion by Justice Pedersen, III
      I dissent from the majority’s failure to remand this case for a retroactive

competency evaluation. At the informal inquiry stage, there must be “some evidence

from any source that would support a finding that the defendant may be incompetent

to stand trial.” Boyett v. State, 545 S.W.3d 556, 563 (Tex. Crim. App. 2018) (quoting

TEX. CODE CRIM. PROC. art. 46B.004(c)). This standard requires more than a scintilla

of evidence that rationally may lead to a conclusion of incompetency. Id. at 564. The

trial court must consider only evidence of incompetency, and it must not weigh

evidence of competency against the evidence of incompetency. Id. The majority

opinion directly quotes the trial court’s ruling at the informal inquiry stage and then
says: “We agree these comments indicate the trial judge may have considered

evidence of Barnum’s competence when making his decision.” Majority op. at 10.

The majority claims that this wasn’t reversible error, however, because “there was

no evidence of incompetence.” Id.

      The majority opinion well describes the operative affidavit filed by defense

investigator Aaron Bucy. The behavior described therein includes claims of odd

behavior, hearing voices, paranoid delusions about his own lawyers’ participation in

a conspiracy to kill him, and claims not to recognize Bucy, though they had met

before. This behavior, considered alone (as expressly required by Boyett), implicates

whether appellant–defendant could (1) understand the charges against him and the

potential consequences of the pending criminal proceedings; (2) disclose to counsel

pertinent facts, events, and states of mind; (3) engage in a reasoned choice of legal

strategies and options; (4) understand the adversarial nature of the criminal

proceedings; (5) exhibit appropriate courtroom behavior; and (6) testify. See Turner

v. State, 570 S.W.3d 250, 262 (Tex. Crim. App. 2018). It is at the very least more

than a scintilla of evidence of incompetency. Boyett, 545 S.W.3d at 563–64 (quoting

TEX. CODE CRIM. PROC. art. 46B.004(c)). It is some evidence.

      Appellant was sentenced to life in prison. Presumably, collateral litigation of

his conviction will occur. If it does, this will be the issue in dispute in those

proceedings. However, every day that we fail to order a retroactive competency

evaluation, we make the essential determination of appellant’s competency at trial

                                        –2–
less feasible and the justice of this conviction and sentence less certain. The

prosecution of an incompetent defendant violates due process. Id. at 563. We may

remand for a retroactive competency evaluation, and we should do so now. If

appellant was malingering, we should establish that now. If he wasn’t, we remedy a

due process violation.

      Considering the trial court’s express violation of the Court of Criminal

Appeals’ instructions in Boyett, we should abate this case and remand to the trial

court to determine whether it is feasible to conduct a retrospective competency trial,

and, if so, the trial court should be ordered to conduct such a hearing. See TEX. CODE

CRIM. PROC. ch. 46B, subch. C; Turner v. State, 422 S.W.3d 676, 696–97 (Tex.

Crim. App. 2013).

      I respectfully dissent.




                                           /Bill Pedersen, III//
210275df.p05                               BILL PEDERSEN, III
                                           JUSTICE




                                         –3–